



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486(1), (2), or (3) of the
Criminal Code
shall continue. 
    These sections of the
Criminal Code
provide:


486.
(1)
Any proceedings against an accused shall be held
    in open court, but the presiding judge or justice may order the exclusion of
    all or any members of the public from the court room for all or part of the
    proceedings if the judge or justice is of the opinion that such an order is in
    the interest of public morals, the maintenance of order or the proper
    administration of justice or is necessary to prevent injury to international
    relations or national defence or national security.


(2)
For the purposes of subsection (1), the proper
    administration of justice includes ensuring that

(
a
)
the interests of witnesses under the age of
    eighteen years are safeguarded in all proceedings; and

(
b
)
justice system participants who are involved in
    the proceedings are protected.

(3)
If an accused
    is charged with an offence under section 151, 152, 153, 153.1, 155 or 159,
    subsection 160(2) or (3) or section 163.1, 170, 171, 171.1, 172, 172.1, 172.2,
    173, 212, 271, 272, 273, 279.01, 279.011, 279.02 or 279.03 and the prosecutor
    or the accused applies for an order under subsection (1), the judge or justice
    shall, if no such order is made, state, by reference to the circumstances of
    the case, the reason for not making an order. R.S., 1985, c. C-46, s. 486;
    R.S., 1985, c. 27 (1st Supp.), s. 203, c. 19 (3rd Supp.), s. 14, c. 23 (4th
    Supp.), s. 1; 1992, c. 1, s. 60(F), c. 21, s. 9;1993, c. 45, s. 7;1997, c. 16,
    s. 6;1999, c. 25, s. 2(Preamble); 2001, c. 32, s. 29, c. 41, ss. 16, 34,
    133;2002, c. 13, s. 20;2005, c. 32, s. 15, c. 43, ss. 4, 8;2010, c. 3, s.
    4;2012, c. 1, s. 28.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Wood, 2015 ONCA 337

DATE: 20150512

DOCKET: C55404

Simmons, Tulloch and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Royden Wood

Appellant

Bradley R. Burgess, for the appellant

J. Sandy Tse, for the respondent

Heard and released orally: April 7, 2015

On appeal from the conviction entered on November 1, 2011
    and the sentence imposed on April 27, 2012 by Justice D.R. McDermid of the
    Superior Court of Justice, sitting with a jury.

ENDORSEMENT

[1]

We reject the appellants submission that the application judge erred in
    failing to grant a change of venue.  The application judges reasons indicate
    he was fully aware of the publicity surrounding both the appellants previous
    trial and the current charges.  He concluded that the appellant had failed to
    meet the threshold of demonstrating a reasonable likelihood of partiality or
    prejudice that could not be overcome by the usual trial safeguards. We see no
    basis on which to interfere with this conclusion.

[2]

We see no merit in the appellants claim that the jury charge was
    unbalanced because of the number of times the trial judge referred to the
    requirements for vitiating consent.  The trial judge set out the defence
    position that the sexual assaults did not happen on numerous occasions.  He was
    required to explain the requirements for vitiating consent in setting out the
    essential elements of each offence as against each complainant. These
    explanations did not make the jury charge unbalanced.

[3]

Similarly, we reject the appellants assertion that the verdict was
    unreasonable because of the striking similarity of the evidence of some of the
    complainants and the fact that the jury made findings of guilt in relation to
    three of them but acquitted in relation to two others.  In our view, the
    verdicts are reconcilable.  There were distinct features of the evidence of
    each complainant that may have led the jury to accept or reject the evidence of
    each of them.

[4]

Finally, we are not persuaded that the trial judge erred in imposing a
    total sentence of six years imprisonment.  The offences of which the appellant
    was convicted involved acts of sexual intercourse on two of the victims and
    sexual abuse of a third over a significant period of time and in the context of
    a pastor-parishioner relationship.  In our view, the trial judge made no error
    in identifying denunciation and deterrence as the primary sentencing principles
    and in giving secondary importance to rehabilitation.  Further, in our view, the
    trial judge was alive to the mitigating factors that were present. We see no
    error in principle and no other basis on which to interfere with the sentence
    imposed.

[5]

Accordingly, the conviction appeal is dismissed.  Leave to appeal
    sentence is granted, but the sentence appeal is dismissed.

Janet Simmons
    J.A.

M. Tulloch
    J.A.

Grant Huscroft
    J.A.


